1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GARY MARION OLIVER,              )                Case No.: 1:18-cv-1613 - JLT
                                      )
12            Plaintiff,              )                ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                FOR AN EXTENSION OF TIME TO FILE AN
13       v.                           )                AMENDED MOTION TO PROCEED IN FORMA
                                      )                PAUPERIS
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          Gary Marion Oliver requests an extension of time to file an amended motion to proceed in

18   forma pauperis, reporting the extension is necessary for communication with counsel by mail because

19   Plaintiff “cannot easily make it into the office to complete the forms in person.” (Doc. 4 at 2). Good

20   cause appearing, the Court ORDERS:

21          1.      Plaintiff’s request for an extension of time is GRANTED; and

22          2.      Plaintiff SHALL file his amended motion to proceed in forma pauperis no later than

23                  December 28, 2018.

24
25   IT IS SO ORDERED.

26      Dated:     December 11, 2018                          /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
